Dismissed and Memorandum Opinion filed September 27, 2007







Dismissed
and Memorandum Opinion filed September 27, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00636-CR
____________
 
CARMEN ALETHEA NAVARRO,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
232nd District Court
 Harris County, Texas
Trial Court Cause No. 1115824
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to assault of a public servant.  In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced
appellant on July 23, 2007, to confinement for two years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se
notice of appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 27, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b)